IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44740

STATE OF IDAHO,                                 ) 2017 Opinion No. 64
                                                )
       Plaintiff-Respondent,                    ) Filed: November 30, 2017
                                                )
v.                                              ) Karel A. Lehrman, Clerk
                                                )
BRIAN CALDER KERR,                              )
                                                )
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Valley County. Hon. Jason D. Scott, District Judge; Hon. Lamont C. Berecz,
       Magistrate.

       Decision of the district court, on intermediate appeal from the magistrate,
       affirming memorandum decision of the magistrate, affirmed.

       Stewart Taylor & Morris, PLLC; Daniel W. Bower, Boise, for appellant.
       Daniel W. Bower argued.

       Hon. Lawrence G. Wasden, Attorney General; Kale D. Gans, Deputy Attorney
       General, Boise, for respondent. Kale D. Gans argued.
                 ________________________________________________

GUTIERREZ, Judge
       Brian Calder Kerr appeals from the district court’s decision affirming the magistrate’s
memorandum decision, which determined that confiscation by the Idaho Department of Fish and
Game (Fish and Game) of a bull elk Kerr killed was proper. The primary issue in this case is the
definition of the phrase “unlawfully take,” as used in the confiscation statute in Idaho’s Fish and
Game Code. For the following reasons, we affirm.
                                                I.
                                 FACTS AND PROCEDURE
       On October 15, 2015, Kerr shot a trophy bull elk and then trespassed onto private land to
retrieve it. A Fish and Game officer issued him a misdemeanor citation for trespass to retrieve
wildlife on cultivated land without permission from the landowner. Kerr pled guilty before a

                                                1
magistrate to trespass to retrieve wildlife, Idaho Code § 36-1603(a). However, a dispute arose
over whether Fish and Game should be allowed to confiscate the elk under I.C. § 36-1304(b), as
it was unclear as to whether illegally retrieving an elk could render the “taking” of the elk
unlawful. The magistrate ordered that the elk be confiscated by Fish and Game.
       Kerr requested reconsideration of the confiscation issue, and the magistrate granted Kerr
permission to brief the issue. The magistrate issued a memorandum decision concluding that
confiscation was appropriate. The magistrate reasoned that an unlawful taking had occurred
because Kerr committed an unlawful act, namely trespass, in order to possess the elk, with
possession falling under the I.C. § 36-202(i) definition of “take.” The magistrate declined to
make factual findings regarding where the elk was actually shot because it was unnecessary for
purposes of the magistrate’s analysis. Kerr appealed to the district court.
       In affirming the magistrate’s memorandum decision, the district court held that the
confiscation statute applied because Kerr acted unlawfully in taking possession of the elk. The
district court reasoned, alternatively, that Kerr unlawfully took the elk by pursuing it onto private
land before it expired, as pursuit is covered by the statutory definition of “take.” The district
court further held that Kerr was procedurally barred from raising the issue of whether the
confiscation statute was unconstitutionally vague as applied to him. Kerr again appeals.
                                                 II.
                                   STANDARD OF REVIEW
       For an appeal from the district court, sitting in its appellate capacity over a case from the
magistrate division, this Court’s standard of review is the same as expressed by the Idaho
Supreme Court. The Supreme Court reviews the magistrate record to determine whether there is
substantial and competent evidence to support the magistrate’s findings of fact and whether the
magistrate’s conclusions of law follow from those findings. State v. Korn, 148 Idaho 413, 415,
224 P.3d 480, 482 (2009).       If those findings are so supported and the conclusions follow
therefrom, and if the district court affirmed the magistrate’s decision, we affirm the district
court’s decision as a matter of procedure. Id. Thus, the appellate courts do not review the
decision of the magistrate. State v. Trusdall, 155 Idaho 965, 968, 318 P.3d 955, 958 (Ct. App.
2014). Rather, we are procedurally bound to affirm or reverse the decision of the district court.
Id.



                                                 2
                                                III.
                                           ANALYSIS
       On appeal, Kerr maintains that the magistrate misapplied the confiscation statute.
Specifically, Kerr argues that one cannot “take” an animal more than once and that the first, and
only, taking was accomplished when Kerr mortally wounded the elk by shooting it. This Court
exercises free review over the application and construction of statutes. State v. Reyes, 139 Idaho
502, 505, 80 P.3d 1103, 1106 (Ct. App. 2003). Where the language of a statute is plain and
unambiguous, this Court must give effect to the statute as written, without engaging in statutory
construction. State v. Burnight, 132 Idaho 654, 659, 978 P.2d 214, 219 (1999); State v. Escobar,
134 Idaho 387, 389, 3 P.3d 65, 67 (Ct. App. 2000). The language of the statute is to be given its
plain, obvious, and rational meaning. Burnight, 132 Idaho at 659, 978 P.2d at 219. If the
language is clear and unambiguous, there is no occasion for the court to resort to legislative
history or rules of statutory interpretation. Escobar, 134 Idaho at 389, 3 P.3d at 67. When this
Court must engage in statutory construction because an ambiguity exists, it has the duty to
ascertain the legislative intent and give effect to that intent. State v. Beard, 135 Idaho 641, 646,
22 P.3d 116, 121 (Ct. App. 2001). To ascertain such intent, not only must the literal words of the
statute be examined, but also the context of those words, the public policy behind the statute and
its legislative history.   Id.   It is incumbent upon a court to give an ambiguous statute an
interpretation which will not render it a nullity. Id. Constructions of an ambiguous statute that
would lead to an absurd result are disfavored. State v. Doe, 140 Idaho 271, 275, 92 P.3d 521,
525 (2004).
       When the legislature recodified Idaho’s Fish and Game laws in 1976, it included a new
chapter of definitions to help clarify areas of ambiguity. 1976 Sess. Laws 326; H.B. 518 (1972),
Statement of Purpose (RS 522). One of these definitions was “take,” which is defined as to
“hunt, pursue, catch, capture, shoot, fish, seine, trap, kill or possess or any attempt to so do.”
I.C. § 36-202(i). The issue Kerr focuses on in this appeal is whether a hunter can “take” an
animal more than once. Kerr alleges that once he shot the elk, mortally wounding it, the taking
had been completed and no subsequent takings could occur. The plain meaning of I.C. § 36-
202(i) does not support Kerr’s contention that only one taking can occur, as “take” is defined to
encompass actions such as pursuing and hunting an animal. The statute unambiguously provides
multiple methods by which an animal may be taken, with some of these methods being

                                                 3
prerequisite steps to fulfilling other methods; i.e., hunting and then killing. Accordingly, the
magistrate’s finding that Kerr took the elk more than once, by shooting it and then trespassing to
take physical possession of it, was correct.
       Even if Kerr took the elk by pursuing it onto private land or retrieving it from private
land, I.C. § 36-1304(b) would not authorize a confiscation unless the taking was unlawful.
Under I.C. § 36-1304, the phrase “taken unlawfully” plainly means that the unlawful act must
have somehow contributed to the taking and been in violation of Fish and Game laws.
Assuming, arguendo, that Kerr was lawfully entitled to possess the elk, Kerr’s pursuit and
attempt to possess the elk were unlawful as those takings were accomplished via trespassing in
violation of I.C. § 36-1603(a). Accordingly, confiscation was proper. 1
       Kerr further contends that regardless of our interpretation of I.C. § 36-1304(b) and I.C.
§ 36-202(i), the statutes are void for vagueness facially and as applied to the facts of this case.
See State v. Knutsen, 158 Idaho 199, 202, 345 P.3d 989, 992 (2015). The State contends that this
issue was not preserved, as it was not raised before the magistrate or in Kerr’s opening brief to
the district court. Because we hold that the plain language of the statute clearly provides for the
confiscation of an animal taken unlawfully, the statute is not void for vagueness, either facially
or as applied; consequently, we decline to address whether the issue was preserved. The district
court’s decision on intermediate appeal from the magistrate is affirmed.
                                               IV.
                                         CONCLUSION
       Based on the plain meaning of I.C. § 36-202(i) and I.C. § 36-1304(b), confiscation was
appropriate under the circumstances of this case. Therefore, the district court’s decision on
intermediate appeal from the magistrate is affirmed.
       Chief Judge GRATTON and Judge HUSKEY CONCUR.




1
         Taken as a whole, the statutes cover the entire process of hunting and fishing, requiring
that all conduct and circumstances throughout the process be in accordance with the law. If any
part of the “taking” process is unlawful, confiscation is proper.
                                                4